Charles Peterson
FEDERAL PUBLIC DEFENDER
Thad Blank
FEDERAL DEFENDER SERVICES OF IDAHO
702 W. Idaho, Ste. 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
ASHLEY LAUREN CATES


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO
                           (HONORABLE DAVID C. NYE)


UNITED STATES OF AMERICA, )
                          )                 Case No. 1:20-cr-00213-DCN
         Plaintiff,       )
                          )
    vs.                   )
                          )                 NOTICE OF INTENT TO PLEAD
ASHLEY LAUREN CATES       )                 GUILTY
                          )
         Defendant.       )
                          )


TO:     CLERK OF THE COURT, UNITED STATES DISTRICT COURT
        BART M. DAVIS, UNITED STATES ATTORNEY
        ALEXIS KLEMPEL, ASSISTANT UNITED STATES ATTORNEY


        COMES NOW, the defendant, ASHLEY LAUREN CATES, by and

through her counsel of record, Thad Blank, and the Federal Defender Services

of Idaho, and respectfully notifies the Court that it is her intention to plead



 Notice of Intent to Plead Guilty     -1-
guilty as charged in the four-count Indictment. ECF No. 1. There is no plea

agreement with the government.

        Ms. Cates respectfully requests that the Court vacate her current trial

date of April 12, 2021 and set a date for her change of plea at the Court’s

earliest convenience.



Dated: January 21, 2021              CHARLES PETERSON
                                     FEDERAL PUBLIC DEFENDER
                                     By:



                                     /s/ Thad Blank
                                     Thad Blank
                                     Federal Defender Services of Idaho
                                     Attorneys for Defendant
                                     ASHLEY LAUREN CATES




 Notice of Intent to Plead Guilty      -2-
                                    CERTIFICATE OF SERVICE

        I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document was served on all parties

named below on this 21st day of January 2021.


Alexis Klempel, Assistant United States Attorney
Office of the United States Attorney          ____United States Mail
1290 West Myrtle Street, Suite 500            ____Hand Delivery
Boise, ID 83702                               ____Facsimile Transmission
(208) 334-1211                                __X__CM/ECF Filing
(208) 334-1413 – Facsimile                    ____Email Transmission
Alexis.klempel@usdoj.gov


Dated: January 21, 2021                     /s/ Thad Blank
                                            Thad Blank




 Notice of Intent to Plead Guilty             -3-
